IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-60115
                          Conference Calendar



DAVID JACKSON,

                                           Plaintiff-Appellant,

versus

WALTER BOOKER, Superintendent at
Parchman; JAMES BREWEN, Captain;
JOHN BEARRY, DR., Physician,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:99-CV-299-P-B
                      --------------------
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     David Jackson, Mississippi prisoner number 39640, appeals

the district court’s denial of IFP status for failure to exhaust

administrative remedies.    Jackson has failed to brief this issue,

as he has provided neither argument nor authorities to show that

the district court erred in denying his application to proceed in

forma pauperis.     See Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993); Fed. R. App. P. 28(a)(9).    Accordingly, this appeal

is dismissed as frivolous.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-60115
                               -2-

     This dismissal of a frivolous appeal constitutes one strike

against Jackson for purposes of 28 U.S.C. § 1915(g).      See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).     If two

other district court actions or appeals filed by Jackson are

dismissed as frivolous, he will be barred from bringing a civil

action or appeal as a prisoner proceeding in forma pauperis

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.   5TH CIR. R. 42.2.    SANCTIONS

WARNING ISSUED.